DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 26 in the reply filed on 02/09/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 10, 11 and 26 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cartledge et al. (Publication No. US 2017/0087364 A1).
Regarding claim 1, Cartledge discloses a stimulation device comprising: 
a first electrode (Fig. 47 (4422)) disposed on a first arm (Fig. 47 (4420)); 
a second electrode  (Fig. 47 (4432) disposed on a second arm  (Fig. 47 (4434), wherein the second electrode is in opposition to the first electrode and offset from the first electrode; 
a biasing member (Figs. 46 and 47 (4442) (4443) and par. [0285]: Such closing devices can include springs or pivots, for example, that bias the arms 4434 in the closed position) configured to urge a portion of the first arm towards a portion of the second arm (Figs. 44-49  and par. [0285]: …tire electrode application clip 4410 of FIGS. 44 to 47 is connected to the ear by both a form-fitting and force-fitting connection…Two outer arms 4434 each have a respective positive electrode 4432 and each are independently connected pivotally to the bridge 4440. The pivoting connection can be provided by an interior axle about which the arms pivot or can be provided by protrusions/depressions that are present but not illustrated between the proximal ends of each arm 4434 and the interior surfaces of two slots 4442 present at the bridge 4440…Such closing devices can include springs or pivots, for example, that bias the arms 4434 in the closed position, shown in FIG. 47. As each of the arms 4434 can close down upon the ear independently…), wherein at least one of the first and second electrodes is urged towards the other electrode to form a tissue clamping configuration (Figs. 48 and 49); and 
a stimulation circuit in operative communication with the first and second electrodes, wherein the stimulation circuit is configured for generating a stimulation signal for actuating at least one of the first and second electrodes for stimulating a nerve within tissue clamped between the first and second electrodes (Fig. 137, (13700) and pars. [0033]: …integrated electrodes that are included in each separate circuit that is conveying a transcutaneous energy emission to the user, [0356]: …the system is fully integrated with signal generation, electrode control, and signal delivery and sensing residing in a single location-device…In this exemplary architecture, the generator/controller/coupler 13700 contains each of the power supply 13620, the controller/control logic 13650, the drive circuit 13670, provides the options for user input 13640…and the electrodes 13690).
Regarding claim 2, Cartledge discloses the stimulation device according to claim 1, further comprising a controller in operative communication with the stimulation circuit for controlling operation of the stimulation circuit (Fig. 137 and pars. [0192]: …a block circuit diagram of an exemplary embodiment of a signal and transmission architecture for providing neuromodulation with a combined generator, controller and device coupler).
Regarding claim 5, Cartledge discloses the stimulation device according to claim 1, further comprising an adjustment mechanism partially disposed within the housing and including the biasing member, wherein the adjustment mechanism enables the position of at least one of the arms to be changed for enabling the stimulation device to fit and conform to a variety of ears (Fig. 45 (4434) and par. [285]: …tire electrode application clip 4410 of FIGS. 44 to 49 is connected to the ear by both a form-fitting and force-fitting connection).  
Regarding claim 10, Cartledge discloses the stimulation device according to claim 2, comprising a memory in operative communication with the controller, wherein the memory is configured for storing usage data and operating parameters of the stimulation device (par. [0405]: The algorithm delivery circuit 15612 contains all of the circuitry necessary for such communication as well as a memory' to store customized algorithms supplied by the user. Control of the algorithm delivery circuit 15612 can occur with any of the on-board processors…The algorithms…can also be stored in the memory of the algorithm delivery circuit 15612, for example…to utilize the generator 14000 with…one of the stored algorithms, the algorithm delivery circuit 15612 can deliver the output signal to be modulated…).
Regarding claim 11, Cartledge discloses the stimulation device according to claim 1, wherein the nerve is the vagus nerve, and wherein the stimulation device is configured to be positioned about an ear for stimulating an auricular branch of the vagus nerve (Fig. 20 and pars. [0028]: … the target anatomy being points where…electrical stimulation is intended to be targeted for a desired effect. Anatomical structures targeted with the systems and methods described herein include a nerve, a series of nerves, a bundle of nerves…Some of the targeted nerves include all of the cranial and facial nerves including, but not limited to…the vagus nerve…the auricular nerve…In particular, embodiments herein, the…vagus nerves are used, [0073] …the form-fitting electrode application device…installed on an ear and indications of vagus nerve stimulation locations, [0080] …form-fitting and force-fitting electrode application device in a natural open configuration and displayed where an auricle would be located).
Regarding claim 26, Cartledge discloses the stimulation device of claim 1, wherein at least one of the first and second arms is configured to move between at least one bent configuration (Figs. 33-35) and an unbent configuration (Figs. 32 and pars. [0087]-[0090]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 


Claims 3, 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cartledge in view of  Spinelli et al. (Patent No. US 9,415,220 B1, hereinafter "Spinelli").
Regarding claims 3 and 4, Cartledge discloses the stimulation device according to claim 2, except further comprising a housing, wherein the controller and the stimulation circuit are disposed within the housing; and  
wherein the housing is configured to be positioned about an ear of a patient.  
However, Spinelli in the same filed of endeavor: an auricular stimulator, discloses a housing, wherein the controller and the stimulation circuit are disposed within the housing (Figs. 11 and 13 (47),(52)) and col. 18, lns. 7-10: … 3 is a processing system where the data is analyzed and decisions are made; 2 is the output amplifier that generates the stimulation current; 1 is a switch that can connect the output amplifier to particular electrodes of an array of stimulation electrodes,  col. 19, lns. 15-16: …47 and 52 house the electronics); and 
wherein the housing is configured to be positioned about an ear of a patient (Fig. 11 (7) and col. 18, lns. 7-10: …7 is the ear of the patient being stimulated) for the purpose of containing the circuits and related elements in proximity of the auricular regions (col. 16, lns: 45-47). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the stimulation device as taught by Cartledge, a processing system that generates stimulation current inside a housing where the housing is positioned in the ear, as taught by Spinelli, in order to contain the circuits and related elements in proximity of the auricular regions.  
Regarding claims 8 and 9, Cartledge discloses the stimulation device according to claim 1 except, further comprising a power source in operative communicative with the stimulation circuit; and
 wherein the power source is a rechargeable power source.
Spinelli discloses a power source in operative communicative with the stimulation circuit; and
 wherein the power source is a rechargeable power source (Fig. 13 and col. 19, lns 15-16: 47 and 52 house the electronics and the power source (e.g., a rechargeable battery) of the device) for providing the benefit of longer-term treatment to the patient (col. 13, lns.: 5-7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the stimulation device as taught by Cartledge, housing with a rechargeable battery power source, as taught by Spinelli, in order to provide the benefit of longer-term treatment to the patient.  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cartledge in view of  Goodall et al. (Publication No. US 2017/0043160 A1, hereinafter “Goodall”).
Regarding claims 6 and 7, Cartledge discloses the stimulation device according to claim 1 except further comprising a control interface for receiving at least one control signal from an external device for controlling the stimulation circuit; and
wherein the external device is a smart device.  
Goodall in the same field of endeavor: controlling ear stimulation in response to electrical contact, discloses a control interface for receiving at least one control signal from an external device for controlling the stimulation circuit (Figs 2A and 2B and par. [0094]: …a wearable neural stimulation device 202 for delivering a stimulus to an ear 204 of a subject 206. System 200 includes a personal computing device 208 in communication with wearable neural stimulation device 202…); and
wherein the external device is a smart device (par. [0094]: Personal computing device 208 can be…a mobile phone…or any of various other devices having computing capability (e.g., microprocessor based devices) for the purpose of sending, or receiving, information relating to operation of the wearable neural stimulation device (par. [0094]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the stimulation device as taught by Cartledge, a personal computing device .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dietrich et al. (Publication No. US 2008/0021517 A1) disclose a stimulation device comprising a housing, wherein the controller and the stimulation circuit are disposed within the housing, wherein the housing is designed to be fitted on, in or behind the human ear (par. [0015]). Cartledge et al. (AU 2016/277603 A1) discloses all of the same content used in the Cartledge rejection applied above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AAA/Examiner, Art Unit 3792      

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792